Citation Nr: 0113011	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-03 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for service-connected 
low back disability, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran had active service from January 1994 to July 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in December 1999, a statement of the case was issued in 
January 2000, and a substantive appeal was received in 
February 2000.  In February 2000, the veteran testified at a 
personal hearing at the RO. 


FINDING OF FACT

The veteran's service-connected low back disability is 
manifested by flexion to 5 degrees, extension to 0 degrees, 
and right and left lateral bending to 5 degrees with pain, 
tenderness and spasm of the paravertebral musculature; marked 
limitation of forward bending in standing position and loss 
of lateral motion are demonstrated.


CONCLUSION OF LAW

The schedular criteria for entitlement to an evaluation of 40 
percent for the veteran's service-connected low back 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. Part 4, including 
§ 4.7, 4.71a, Diagnostic Codes 5292, 5295 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the record, the Board finds that there has 
been substantial compliance with the notice/assistance to the 
veteran provisions of this new legislation.  The claims file 
includes various medical reports which are adequate for 
rating purposes.  It does not appear that the veteran has 
identified any additional evidence which is available.  
Moreover, the veteran and his representative have been 
adequately informed of applicable laws and regulations 
including the criteria for entitlement to a higher rating.  
At any rate, given the ultimate decision of the Board in this 
appeal, there is no detriment to the veteran due to any 
failure under the new legislation.  

Factual Background

VA outpatient treatment records reflect that the veteran 
reported in September 1998 that he was experiencing low back 
pain.  It was noted that he refused to sit down due to pain 
and that there was decreased range of motion in all 
directions.  There was tenderness over the mid-lumbar region.  
The impression on X-ray examination was bilateral L5 
spondylolysis with Grade 2 spondylolisthesis.  In October 
1998, it was reported that he complained of on and off pain 
with radicular pain.

An examination was conducted for the VA in December 1998.  
With regard to the veteran's lower back, he stated that there 
was a constant pain, described as aching and stabbing.  There 
was nothing the veteran did to aggravate the pain in his 
lower back.  He denied the use of any back support or brace 
for his lower back.  The pain from his lower back was noted 
to radiate into his right lower extremity, producing a 
shooting, tingling sensation.  He denied any bowel or bladder 
symptoms.  Taking medication seemed to help relieve the pain 
in his lower back.

The range of motion of the lumbar spine included active and 
passive flexion to 25 degrees, active extension to 10 degrees 
and passive extension to 15 degrees.  There was pain past 18 
degrees of flexion and pain past 10 degrees of passive 
extension.  There was no additional pain by fatigue, weakness 
or lack of endurance.  There was mild spasm along the left 
and right paralumbar muscles.  There was tenderness of the 
paravertebral musculature.  There was no tenderness along the 
path of the sciatic nerve.  The pelvis was level.  There were 
no postural or fixed deformities.  The musculature of the 
back showed no atrophy or asymmetry.

Straight leg raising sign was negative bilaterally.  
Comprehensive motor examination of the lower extremities, 
including the extensor hallucis longus, anterior tibialis, 
gastrocsoleus, peroneus longus and brevis, showed 5+/5+ motor 
power bilaterally.  Comprehensive sensory examination of the 
lower extremities showed a normal dermatomal pattern to 
pinprick and deep touch.  The reflexes were 2+ knee jerks, 2+ 
ankle jerks and plantar response downward bilaterally.  The 
diagnoses included recurrent lumbosacral myofascial strain 
and no signs of a herniated lumbar disc or lumbar 
radiculopathy.

A hearing on appeal was conducted in February 2000.  At this 
time the veteran gave detailed testimony in support of his 
claim.  He related that his range of motion had become more 
limited, pain had increased and both standing and walking 
were limited.  Submitted into evidence was a December 1999 
statement from the veteran's parents.  It was indicated that 
the veteran was observed to have considerable pain in doing 
everyday tasks and that, on several occasions, he was unable 
to tie his shoes and that he had problems driving.

In March 2000 private medical records were received.  These 
included 1996 treatment records and an October 1999 report of 
magnetic resonance imaging (MRI).  The MRI findings included 
a Grade 2 anterolisthesis of L5 on S1 with loss of the disc 
signal and disc height at that level.  There was an anterior 
disc bulge at that level which was extending anterior and 
inferior.

At the time of an April 2000 VA orthopedic examination, the 
veteran's present complaints regarding his lower back were of 
constant aching pain involving the lower back, which was 
worsened with laying on bed for eight hours or standing for 
more than one hour.  He stated that his pain was no worse 
with walking, sitting, pushing, pulling or coughing.  He 
claimed painful limited motion of the lumbar spine.  He had 
no radicular pain from the back into the legs or feet.  He 
had no change of sensation or weakness in the leg.  He had no 
difficulty with his bowel or bladder.  He did on occasion 
have some aching pain involving the right anterolateral thigh 
to the level of his knees, but no pain below the knees.

The veteran presently worked as a construction manager, 
working 40 hours a week.  He stated that his work did not 
require lifting weights heavier than a few pounds.  He 
presently took Motrin for his back pain and the medication 
was of benefit.  He also took hydrocodone for his back pain.  
He used no braces, corsets, cane or crutches.  He stated that 
his low back pain prevented him from playing basketball or 
softball.  He stated that he was able to do all of the 
activities of his present work, but that he would not accept 
a job that required more standing, repetitive forward bending 
or lifting weights heavier than 20 pounds.  He related that 
upon discharge from the military service he had no difficulty 
with standing but that his back pain was presently of a 
severe nature if he stood for more than one hour and that 
over the last five years his back pain had become fifty 
percent worse.

On examination the veteran was observed to enter the 
examining room with a normal heel and toe gait.  He sat 
easily during the interview and gesticulated with both arms 
and hands in a normal fashion.  He avoided moving his lumbar 
spine as he maneuvered about the examining room.  He required 
no cane or assistive device to ambulate.  On examination of 
the spine in the standing position, the spine had a loss of 
lumbar lordosis.  There was no scoliosis or deformity of the 
spine.  There was a mild muscle spasm in the paraspinous 
muscles of the lumbar spine and no tenderness about the 
lumbar spine or buttocks.  The pelvis was level and there was 
no postural or fixed deformity.

When asked to move his lumbar spine, the veteran refused to 
move his lumbar spine more than 5 degrees into flexion or 
right or left lateral leaning, claiming severe back pain.  He 
refused to extend his back at all.  The paraspinous muscles 
contracted and relaxed in a normal fashion when he stood 
first on one leg and then the other.  On examination in the 
sitting position, the deep tendon reflexes of the knees and 
ankles, sensation, and straight leg raising to 90 degrees 
were normal.

Examination in the supine position revealed the leg-lengths 
were equal, measuring 44 inches from anterosuperior iliac 
spine to the medial malleolus bilaterally.  Both thighs 
measured 18 inches in girth and 4 inches above the superior 
pole of the patella, and the calves 14 inches in girth at the 
widest diameter bilaterally.  The veteran had normal flexor 
and extensor strength of the ankles and toes.  He had a one 
hundred percent normal pain-free range of motion of both 
hips, knees, and ankles without deficit.  There was no muscle 
wasting or fasciculations in the lower extremities.

X-ray examination of the lumbar spine revealed a grade 2 
anterolisthesis of L5 on S1 with seventy five percent 
narrowing of the L5-S1 intervertebral disc space.  There was 
a bony defect in the pars interarticularis.  The impression 
was persistent low back pain with painful limited motion of 
the lumbar spine secondary to developmental abnormalities of 
the lumbar spine consisting of a spondylolisthesis of the L5 
on S1.

The examiner observed that the veteran had had and continued 
to have persistent low back pain.  It was noted that the X-
ray changes involving the L5-S1 intervertebral disc space and 
the spondylolisthesis of L5 on Sl were confirmed by the MRI 
and that these X-rays and MRI changes would be as they were 
today even absent his military service.  It was stated that 
the spondylolisthesis with narrowing at the L5-S1 level was 
not the result of his exercise and minor falls during the 
course of his Boot Camp and Infantry School, but was rather 
of developmental changes that occurred as the lumbar spine 
formed during his early years of life.

After noting that the spondylolisthesis and disc space 
narrowing at the L5-S1 level was often associated with back 
pain, spasm, and limited motion, and did progress as the 
individual aged and that the increased activity while the 
veteran was in the military service could have aggravated the 
L5-S1 abnormality, it was observed that the aggravation would 
have been short-lived, and within a few weeks of his 
discontinuing the strenuous activities would have continued 
to progress at its normal pace.

It was noted that the veteran could expect to have persistent 
pain, muscle spasm, and limited motion in the lumbar spine as 
he aged, and his ability to do strenuous work would diminish 
with the passage of years; this slow degeneration of his 
lower back causing decrease in ability to do strenuous 
activities would have occurred even absent his military 
service.  Although it was possible to sustain traumatic 
spondylolisthesis of L5 on Sl, such as the veteran evidenced 
in his X-rays and MRI, the examiner opined that it was clear 
from a review of the medical files and the veteran's history, 
that he sustained no such injury during the course of his 
military service.  The examiner concluded that the veteran's 
present low back pain, muscle spasm, limited motion of the 
spine, x-ray findings, and MRI findings would all be as they 
were today, even absent his military service.

The examiner stated that the veteran should not be required 
to do activities where he was required to stand for more than 
one hour, lift weights heavier than 20 pounds or do 
repetitive forward bending activities.  His back condition 
would benefit from the use of over-the-counter medication 
such as Motrin.  There was no benefit to be expected from 
braces or cane.  It was possible that at sometime in the 
future he might require surgery to the lower lumbar spine to 
relieve pressure on nerve roots and the fusion of the lower 
lumbar spine at the L5-S1 level.  This surgical treatment, if 
it became necessary, would have been required even absent his 
military service.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(2000) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
all available evidence of record pertaining to the history of 
the disabilities in question has been reviewed.  Nothing in 
the historical record suggests that the current evidence of 
record is not adequate for rating purposes.  Moreover, this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical histories and 
findings pertaining to these disabilities.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  The veteran is 
currently rated under Diagnostic Code 5295 for lumbosacral 
strain and a 10 percent disability evaluation is currently in 
effect.

Under Diagnostic Code 5295 a 40 percent disability evaluation 
is for assignment where the condition is severe; with listing 
of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  A 20 
percent disability evaluation is for assignment for muscle 
spasm on extreme forward bending, with loss of lateral spine 
motion and a 10 percent disability evaluation is for 
assignment with slight subjective symptoms only.

The veteran may also be evaluated under Diagnostic Code 5292 
for limitation of motion of the lumbar spine, where a 40 
percent disability evaluation is for assignment where there 
is severe limitation of motion of the lumbar spine.  A 20 
percent disability evaluation is for assignment where there 
is moderate limitation of motion of the lumbar spine and a 10 
percent disability evaluation is for assignment where there 
is slight limitation of motion.

The examiner in September 1998 reported that the veteran's 
active range of motion of the lumbar spine included flexion 
to 25 degrees with pain past 18 degrees and extension to 10 
degrees.  The findings also included tenderness of the 
paravertebral musculature and mild spasm.  In April 2000, the 
examiner noted that the veteran refused to move his lumbar 
spine more than 5 degrees into flexion or right or left 
lateral leaning, claiming severe back pain and that he 
refused to extend his back at all.  However, his findings 
also included mild muscle spasm in the paraspinous muscles of 
the lumbar spine and no tenderness about the lumbar spine or 
buttocks.

The examiner, in April 2000, concluded that the veteran's 
present low back pain, muscle spasm, limited motion of the 
spine, x-ray findings, and MRI findings would all be as they 
were today, even absent his military service, concluding that 
the veteran's condition is developmental.  However, the Board 
notes that when service connection was granted for a "back 
condition" in December 1994, the current diagnosis of the 
veteran's low back disability, made on VA examination in 
November 1994, was pars interarticularis defect of L5 with 
grade I anterolisthesis of L5 on S1.

When the medical evidence is evaluated under Diagnostic Code 
5295, the Board finds that the manifestations of the 
veteran's low back disability do approximate the criteria for 
40 percent disability as marked limitation of forward bending 
in a standing position as well as a loss of lateral motion is 
shown.  In the alternative, a higher rating under Diagnostic 
Code 5292 would be appropriate as, with forward flexion to 5 
degrees, severe limitation of motion was shown.

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that consideration must be given to functional loss due 
to pain under 38 C.F.R. § 4.40 (2000) and functional loss due 
to weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2000) when evaluating 
orthopedic disabilities.  The Court found that the applicable 
Diagnostic Code in that case does not subsume 38 C.F.R. 
§§ 4.40 and 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 (2000) does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  However, the Board notes that, as the veteran has 
been assigned the maximum rating available under Diagnostic 
Codes 5252 and 5295, further evaluation of additional 
functional loss under 38 C.F.R. §§ 4.40 and 4.45 is not for 
consideration.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  There is no evidence to suggest that evaluation 
under Code 5293 for neurologic involvement is warranted.  
While an MRI did show a disc bulge, clinical examination 
showed no radicular pain, change of sensation or weakness of 
the leg.  Even if the Board were to assume that application 
of Code 5293 would be appropriate, the evidence shows no more 
than severe impairment, and thus a rating in excess of 40 
percent would not be warranted under the criteria for 
intervertebral disc syndrome.  

In sum, entitlement to a 40 percent rating (but no higher) 
for the veteran's service-connected low back disability is 
warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) (West 
1991) and the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified at 38 U.S.C. § 5107), but there is not a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a more favorable 
decision.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a 40 percent rating (but no higher) for the 
veteran's service-connected low back disability is warranted.  
To this extent, the appeal is granted.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeal

 

